                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     TRAYSHAWN McGRUDER,            ) Case No. CV 17-5048-CJC (JPR)
11                                  )
                      Plaintiff,    )
12                                  )          J U D G M E N T
                 v.                 )
13                                  )
     COUNTY OF LOS ANGELES et       )
14   al.,                           )
                                    )
15                    Defendants.   )
                                    )
16
17       Pursuant to the Order Dismissing Actions with Prejudice for

18 Failure to Prosecute, IT IS HEREBY ADJUDGED that this action is
19 dismissed with prejudice.
20
21
22 DATED:   December 30, 2019
                                    CORMAC
                                        AC J. CARNEY
23                                  U.S. DISTRICT
                                           S   C JUDGE
                                                     G

24
25
26
27
28
